Citation Nr: 1518828	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-18 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


(The issue of entitlement to service connection for a back disability will be the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  November 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2015, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's January 2015 testimony suggests a worsening of his hearing loss. Additionally, the most recent VA audio examination is now almost four years old.  Accordingly, a remand is for an updated examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  On remand, updated treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dated after June 2012.  If the requested records cannot be obtained, the Veteran should be notified of such.  

2.  Schedule the Veteran for an audiological examination to determine the current severity of his hearing loss.  The claims folder should be reviewed by the examiner and the examination report should note that review.  All necessary tests should be performed.  

3.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  Then, return the   case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




